Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered. 

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on April 12, 2022. Claims 1-9 are pending and currently examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Previous Rejection – Maintained) Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kamishita (US 2009/0275668 A1, published on Nov. 5, 2009) and Aguilar et al. (Immunology and Cell Biology (2004) 82, 539–546).
These claims are directed to a hepatitis B vaccine composition for spray-administration to nasal mucosa comprising (i) hepatitis B surface antigen (HBs antigen) and/or hepatitis B nucleocapsid antigen (HBc antigen), and (ii) a gel base material comprising a carboxy vinyl polymer that is treated by adding an outside shearing force to add a spray-performance.
Kamishita teaches an invention involving a sprayable gel-type skin/ mucosa-adhesive preparation comprising a gel formulation which contains an active pharmaceutical ingredient in a gel base material comprising a skin/mucosa-adhesive agent and an administration system comprising the preparation. See Abstract.
Kamishita teaches that the carboxy vinyl polymer which is used as an adhesive polymer in the invention means a water-soluble polymer obtained by the polymerization with an acrylic acid used as a main ingredient, and includes a conventional polymer, for example, Carbopol® (Noveon, USA), etc. The concentration of carboxy vinyl polymer used in the invention is generally about 0.1-2.0% (w/w). Gellan gum which is a polysaccharide produced by a microorganism, Sphingomonas elodea, is generally used in a variety of food, etc. Especially, low acetyl gellan gum whose trade name is Gelrite®, and so on are preferably used. The concentration of gellan gum used in the invention is generally about 0.1-2.0% (w/w). When carboxy vinyl polymer and gellan gum are used simultaneously and the formulation containing the two ingredients is sprayed and contacted with a nasal discharge (nasal mucus), the sensitivity of the nasal discharge (nasal mucus) against the ion of the formulation is reverse, thus the viscosity thereof gets lowered at first and the formulation once spreads in a wide area of a nasal cavity, and then the viscosity is retained (increased) to make it possible to long stay in a nasal cavity, which is an ideal profile. The total concentration of carboxy vinyl polymer and gellan gum used in the invention is generally 0.2-4.0% (w/w), and the ratio of both is adjusted responding to the viscosity shift at a time when the formulation including an active medicament is contacted with nasal discharge (nasal mucus). See e.g. [0068]. Kamishita teaches that the carboxy vinyl polymer formulation may be used in delivering vaccines such as influenza HA vaccine, pneumococcal vaccine, and recombinant adsorbed hepatitis B vaccine. See e.g. [0070]. 
Kamishita teaches that invention provides the above-mentioned administration system, wherein the mean particle size of the formulation sprayed is in the range between 10 μm and 100 μm (preferably between 50 μm and 100 μm). See e.g. [0041].  It teaches that by adding an outside shearing force (optionally adding viscosity modulating agent), the viscosity of the gel formulation is adjusted in the range between 50 mPa·s and 5000 mPa·s, the spray spreading-angle from the spray container is set in the range between 10° and 70°, and the spray spread is set in from uniformity through the periphery in order to meet the desired treatment. See e.g. [0043].
Accordingly, Kamishita teaches a nasal spray formulation comprising carboxy vinyl polymer for delivery of vaccines, including a hepatitis B vaccine, to nasal mucosal location. It teaches that such a formulation can make it possible for desired long stay of the vaccines in the nasal cavity. However, Kamishita is silent on if the hepatitis B vaccine comprises HBs antigen and/or HBc antigen.
Aguilar teaches a study on the effect of coadministration of HBsAg and HBcAg as part of a strategy to develop a more potent and effective HBV therapeutic vaccine. See Abstract. It teaches that Hepatitis B core (HBcAg) and surface (HBsAg) antigens are the main structural antigens of hepatitis B virus (HBV). Both antigens constitute potent immunogens for experimental animals as well as in humans acutely infected with HBV. In vaccine studies, HBcAg is a potent immunogen even in the absence of adjuvant, and can be used as a carrier molecule for homologueous and heterologous epitopes. HBsAg is the antigen used in the commercial recombinant HBV vaccine, which has been proven over the last 20 years to be a very safe and effective prophylactic vaccine against HBV infection. The authors considered that the nasal route would be a very efficient route to induce immunity against the 183 amino acid HBcAg nucleoprotein. They describe the effect of coadministration of HBsAg and HBcAg on the immunogenicity of both antigens and advance a novel strategy for the development of more potent HBV therapeutic vaccine candidates. See Introduction.
Accordingly, teachings of Aguilar indicate that HBsAg and HBcAg are commonly used as the antigens of HBV vaccines at the time of invention and that nasal administration of HBV vaccine containing HBsAg and HBcAg are contemplated and studied.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Kamishita and Aguilar to arrive at the invention as claimed. One would have been motivated to do so, e.g., to further the study of Kamishita by applying the carboxy vinyl polymer formulation disclosed therein in administration of a HBV antigen commonly included in an HBV vaccine (e.g. HBcAg and/or HBsAg), or the other way around, to further the study of Aguilar by introducing the nasal spray technology disclosed in Kamishita in the study of Aguilar. There is a reasonable expectation of success based on teachings of both Kamishita and Aguilar. 

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(Previous Rejection – Maintained) Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US Patent 8771711 B2 in view of Kamishita and Aguilar cited in the art rejection above.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a spray-able gel-type skin/mucosa-adhesive preparation for spray delivery to nasal cavity comprising an active pharmaceutical agent and carboxy vinyl polymer.  The only difference is that the instant claims further require that the active pharmaceutical agent be HBV vaccine comprising HBsAg and/or HBcAg. As indicated in the 103 rejection above, Kamishita and Aguilar combined make it obvious that the spray-able gel-type skin/mucosa-adhesive preparation of the patented claims can be used in delivery of HBV vaccines comprising HBsAg and/or HBcAg.
Accordingly, claims 1-9 are unpatentable over 1-12 of US Patent 8771711 B2.

Response to Applicant’s Arguments
Applicant’s arguments filed on April 12, 2022 have been fully considered and are addressed as follows.
To the 103 obviousness rejection, Applicant presents experimental results as well as evidence in a published study and a Declaration from Applicant, showing that a vaccine comprising a composition as claimed (i.e. HBV antigens HBs and/or HBc with CVP) produced significant antibody response compared with HBV antigens without CVP. Applicant particularly points out that evidence in the published study and the Declaration show clinical trial results demonstrating that vaccination with the claimed composition induced high anti-HBs response in 90% of HB vaccine non-responders and was able to lead to functional cure to subjects with chronic HBV infection; Applicant further points out that it is recognized in the art that HBV vaccines such as that disclosed in Aguilar do not provide complete treatment for chronic HBV infection (CHB) and must be combined with an adjunct treatment. Applicant thus argues that such significant results were unexpected. Applicant argues that combination Kamishita and Aguilar does not provide any reason to expect that the use of the composition as recited in claim 1 could lead to the superior effects as demonstrated.  
Applicant’s arguments are not persuasive. 
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. See MPEP 716.02(c). As indicated in the rejection body, Kamishita teaches vaccines using CVP to facilitate nasal spray formulations for delivery to the nasal mucosal location, such formulations make it possible for desired long stay of the vaccines in the nasal cavity. Kamishita specifically teaches that the CVP-including nasal spray formulation may be used in HBV vaccines. It is well known in the art that many of the HBV vaccines used at the time of invention contain HBs and/or HBc antigens, such as that taught in Aguilar. Therefore, based on teachings of Kamishita, one of ordinary skill in the art would have readily realize that the CVP-containing HBV vaccines taught in Kamishita should include effective HBV antigens well recognized and commonly used in the art, which include HBs/HBc antigens.
As to the experimental results that the vaccines containing HBs/HBc antigens in the formulation as claimed induced higher antibody immune response (including in HBV vaccine non-responders) and could lead to functional cure of CHB, Kamishita already teaches that the CVP-containing vaccine nasal-spray formulation has the advantage of prolonged stay time in the nasal mucosal location compared the vaccines without CVP (which often results in quick clearance by nasal discharge), one of ordinary skill in the art would have reasonably expected that the CVP-containing nasal spray vaccines should be able to induce significantly stronger antibody immune response in subjects, and may likely to induce stronger immune response in subjects who are less responsive to a regular HBV vaccine without CVP (such as that disclosed in Aguilar); one would also have reasonably expected that an HBV vaccine with significantly increased immune activities would behave better than an HBV vaccine without CVP and would likely provide a functional cure as evidence in the cited publication and the Declaration to a small fraction of test subjects based on the increased immunogenicity of the vaccine.   
Additionally, Kamishita already teaches a CVP-containing nasal spray formulation for an HBV vaccine. Although Kamishita does not teach experimental results for an HBV vaccine in clinical studies with patients, this teaching, together with the knowledge in the art that the HBs and HBc antigens are commonly used HBV vaccine antigens, indicate that combined teachings of Kamishita and Aguilar naturally flow to the invention as claimed. Therefore, the experimental results presented by Applicant showing that an HBs/HBc antigen-containing vaccine as claimed produced increased immune response, functional cure in a fraction of CHB patients or immune response in some HBV vaccine non-responders are not prerequisites for arriving at the claimed invention from teachings of Kamishita and Aguilar. 
To the double patenting rejection, Applicant argues that the claims of the ‘711 patent do not recite HBs and HBc antigens, and that the ‘711 patent does not provide any reason to expect that the use of composition as claimed could lead to the significant results as demonstrated.
Applicant’s arguments are not persuasive for the same reasons stated above.
  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648